DETAILED ACTION
Status of Claims
This Office Action is in response to claims filed on 11/27/2018.
Claims 1-20 are pending and are examined hereon.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites “receiving an metric validation…” in which it should recite “receiving a metric validation…”  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  Claim 1 recites “The system of claim 9 wherein the authentication server is a server running an application performing the method.”  However, claim 9 from which claim 13 depend from is directed to a system and not a method.  Appropriate correction is required.
Claim 14 is also objected based on the same rational at it recites similar language.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)).
The respective Parent Provisional Applications 62/572,366, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The respective Parent Provisional Applications 62/572,366 at least do not disclose “adding the transaction to a blockchain of transactions, the transaction having been validated and including the metric with the transaction in the blockchain such that the transaction is validated and attributed, (Claims 1, 9 and 17).
The disclosure of the respective Parent Provisional Applications 62/572,366, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the present application does not gain the benefit of priority to Parent Provisional Applications 62/572,366.
Therefore, as claims 1, 9 and 17 of the present application are not supported by the disclosure of prior-filed Provisional Applications 62/572,366, the current claims 1-16 and 17-20 of present application do not receive priority to the filing dates of Parent Provisional Applications 62/572,366.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Analysis
In the instant case, claims 1-8 are directed to a method (Process).  Claims 9-16 are directed to a system (Machine).  With respect to claims 17-20 as described in further detail below, “A machine-readable storage device…” of the claims reads on a transitory signal, and thus does not fall within the four statutory categories of invention.  However, the remainder of the analysis is provided because it would apply if the claims were amended to fall within the four statutory categories of invention.  Therefore, these claims fall within the four statutory categories of invention.
The claim recites transaction data management/storing receipt, which is an abstract idea.  Specifically, the claims recite "receiving a transaction request with a representation of user metrics from a user input; requesting validation from an effort validation by providing the representation of the metrics to the effort validation; receiving an metric validation from the metric validation; and adding the transaction to transactions, the transaction having been validated and including the metric with the transaction such that the transaction is validated and attributed," which is grouped within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test such as commercial interaction/managing relationships (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim involve receiving See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “user device,” “server,” and “blockchain” merely uses a computer as a tool to perform an abstract idea and/or generally links the use of a judicial exception to a particular technological environment.  Specifically, the “user device,” “server,” and “blockchain” performs the steps or functions of " receiving a transaction request with a representation of user metrics from a user input; requesting validation from an effort validation by providing the representation of the metrics to the effort validation; receiving an metric validation from the metric validation; and adding the transaction to transactions, the transaction having been validated and including the metric with the transaction such that the transaction is validated and attributed,”  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea.  The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the 
The claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using “user device,” “server,” and “blockchain” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of transaction data management/storing receipt.  As discussed above, taking the claim elements separately, the “user device,” “server,” and “blockchain” perform the steps or functions of “receiving a transaction request with a representation of user metrics from a user input; requesting validation from an effort validation by providing the representation of the metrics to the effort validation; receiving an metric validation from the metric validation; and adding the transaction to transactions, the transaction having been validated and including the metric with the transaction such that the transaction is validated and attributed,"  These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of transaction data management/storing receipt.  Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea.  The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I) (A) (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-8, 10-16 and 18-20 further describe the abstract idea of transaction data management/storing receipt.  The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, the dependent claims are also not patent eligible.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter).
Claim 17 recites “A machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations…”  The term “machine-readable storage device” is broad enough to read on a transitory signal.  A machine readable media can encompasses transitory forms of signal transmission (for example, a propagating electrical or electromagnetic signal per se).  As the machine-readable storage device only exists when all of its elements exist, and the claimed machine-readable storage device includes transitory elements that only exist in a brief period of time, the machine-readable MPEP § 2106, there are four categories of invention: process, machine, article of manufacture or composition of matter.  Therefore, “machine-readable storage device” is neither a category of invention nor a subset of one of the categories.  It does not represent patent eligible subject matter.  (See In re Nuijten, 500 F.3d 1346, 1357, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007)).
Claims 18-20 are also rejected as each depend on claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “adding the transaction to a blockchain of transactions, the transaction having been validated and including the metric with the transaction in the blockchain such that the transaction is validated and attributed.”  Although the Applicant’s Specification discloses, 
“FIG. 5 is a block flow diagram illustration of a system and method 500 for validating identify for adding a transaction to a blockchain. Reference numbers are consistent with previous figures. System and method 500 utilizes the aforementioned techniques in blockchain data 510 to associate data with a physical person, who may remain anonymous. Source/origination identity attribution is added to the immutability of blockchain transactions, using validated metrics. The metrics may be behavioral in nature, such as keystrokes, gestures on touch sensitive surfaces, or other efforts that are validated. Validation may be performed by mathematics described in U.S. Pat. No. 9,460,626 or other methods as desired. Other metrics may include biometric data, such as fingerprints, iris pictures, and even DNA analysis in further embodiments. The metrics may be encrypted in some embodiments to ensure anonymity. Basically, a blockchain is a continuously growing list of records called blocks, which are linked and cryptographically secured.” (Par. 31)
The Applicant’s Specification does not describe what is involved in performing the act of “adding” or the manner in which “adding” is performed.  Therefore, the Specification does not explain what hardware and/or software with specific steps or procedures, to accomplish the function. (See MPEP 2161.01 (I)).
Claims 9 and 17 are also rejected based on the same rational as each recite similar language.
Claims 2-8, 10-16 and 18-20 are also rejected as each depend on claims 1, 9 and 17, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9 and 17 recite “the transaction.”  Claims 5-6 and 13-14, recite “the authentication server.”  There is insufficient antecedent basis for this limitation in the claim.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-8, 10-16 and 18-20 are also rejected as each depend on claims 1, 9 and 17, respectively.
Claims 9, 11-14 and 16-20 are indefinite because they are hybrid claims.  See MPEP § 2173.05(p) II.  In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention.
Evidence to support a position that claims 9, 11-14 and 16-20 are drawn to a product includes the recitation of “A system…” in claim 9 and “A machine-readable storage…” in claim 17.  On the other hand, evidence to support a position that claims are drawn to a process include:
Claims 9 and 17, “the transaction having been validated,” “validated”
Claims 11 and 18, “user device keyboard user efforts,”
Claims 12 and 19, “gestures associated with user device touch screen user interaction,”
Claim 13, “the authentication server is a server running an application performing,”
Claim 14, “a server running an application performing,”
Claims 16 and 20, “encrypted”
In light of this conflicting evidence, a person of ordinary skill in the art could reasonably interpret that claims 9, 11-14 and 16-20 to be drawn to either a product or process.
Therefore, claims 9, 11-14 and 16-20 are attempting to claim both an apparatus and the method steps of using the apparatus.  However, It has been held that a claim that recites both an apparatus and the method steps of using said apparatus and/or method steps is indefinite under section 112, paragraph 2, as it does not sufficiently provide competitors with an accurate determination of the 'metes and bounds' of the protection involved.  (IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990); In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011); Ultimate Pointer, LLC v. Nintendo Co., 118 USPQ2d 1125 (Fed. Cir. 2016); Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011)).
Claims 10-16 and 18-20 are also rejected as each depend on claims 9 and 17, respectively.
Claim 11 recites “user device keyboard user efforts,” which is limitation directed to a user device.  However, claims 9 from which claim 11 depend from is directed to an act performed by “A system… comprising: a processor; a communication device coupled to the processor… and a memory.”  It is unclear to one of ordinary skill if the claim is directed to user device or in combination with the system.  Therefore, the scope of the claim is unclear.  (See In re Zletz, 893 F.2d 319, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 12-14 and 18-19 are also rejected based on the same rational as recites limitation directed to user device and servers, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 2018/0232739).
With respect to claims 1, 9 and 17, Battle discloses method, a system and a machine-readable storage device having instructions for execution by a processor of a machine to cause the processor to perform operations to perform a method of validating and providing attribution to blockchain transactions, a processor; a communication device coupled to the processor for communicating with other devices; a memory storing computer readable instructions coupled to the processor, the instructions for execution by the processor to perform operations comprising (Fig. 1-3A; Pars. 13-15, 33-36),
receiving a transaction request with a representation of user metrics from a user input device (Figs. 4-6; Pars. 15, 48-49, 55-57, 66-69);
requesting validation from a validation server by providing the representation of the metrics to the validation server (Fig. 5; Pars. 15-16, 57, 61, 73);
receiving a metric validation from the validation server (Fig. 5; Pars. 15-16, 57, 61, 73); and 
adding the transaction to a blockchain of transactions, the transaction having been validated and including the metric with the transaction in the blockchain such that the transaction is validated and attributed (Fig. 6; Pars. 72-73).
Battle also discloses that the validation server can include a plurality of servers (Par. 16). However, Battle does not explicitly disclose the validation server being a separate effort validation server and metric validation server.  However, this only involves separating the functionality performed by server device of a single system into two separate systems or servers.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to separate functionality performed by one system into separate systems that perform the same functions, as it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961)) (MPEP 2144.04 (V)(C))
With respect to claims 2-3, 10-11 and 18, Battle discloses all the limitations as described above.  Additionally, Battle wherein the attribution comprises a representation of user efforts that preserve anonymity of the user (privacy), and wherein the user metrics comprise user device keyboard user efforts (Figs. 4-6; Pars. 14-15, 34-35, 41, 48-49, 55-57, 64-69, 76, 89).
With respect to claims 4, 12 and 19, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the user metrics comprise gestures associated with user device touch screen user interaction (Fig. 2; Pars. 23, 25, 49, 83).
With respect to claims 5-6 and 13-14, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the authentication server (is a separate server from a server) running an application performing the method (Fig. 3A; Pars. 15-16, 33).

Claims 7-8, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US 2018/0232739) in view of Georgiadis et al. (US 2021/0014060)
With respect to claims 7-8, 15-16 and 20, Battle discloses all the limitations as described above.  Additionally, Battle discloses wherein the user metrics comprise biometric data (of the user) (Figs. 4-6; Pars. 15, 48-49, 55-57, 66-69).
Battle does not specifically disclose encrypted biometric.  Georgiadis disclose encrypted biometric (Figs. 1, 3; Par. 261).  Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the digital assets such as cryptocurrencies that may be secured with biometric information (Par. 12) of Battle in view of encrypted biometric (Figs. 1, 3; Par. 261) of Georgiadis in order to improve the security of the accounts and trustworthiness of the transactions (Battle, Par. 12) and to communicate sensitive user information securely using encrypted communications (Georgiadis, Par. 261).  ("Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious"; In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967); Ex Parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PGPub Nagelberg et al. (US 10,396,985). receiving a transaction request with a representation of user metrics from a user input device; requesting validation by providing the representation of the metrics to the effort validation server; receiving a metric validation; and adding the transaction to a blockchain of transactions, the transaction having been validated and including the metric with the transaction in the blockchain such that the transaction is validated and attributed (Figs. 1-8; Col. 11, Line 5-Col. 12, Line 42).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WODAJO GETACHEW whose telephone number is (469)295-9069.  The examiner can normally be reached on M-F 8:00-6:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/WODAJO GETACHEW/ Examiner, Art Unit 3685                                                                                                                                                                                            
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685